                 Case 1:20-cv-02903-KPF Document 74 Filed 08/26/21 Page 1 of 2


                                                                        Kenneth L. Chernof
                                                                        +1 202.942.5940 Direct
                                                                        Ken.Chernof@arnoldporter.com



                                                               August 26, 2021
     VIA ECF & E-MAIL
     The Honorable Katherine Polk Failla
     United States District Court
     Southern District of New York
                                                               MEMO ENDORSED
     Thurgood Marshall U.S. Courthouse
     40 Foley Square
     New York, NY 10007

                      Re:     In re: GE/CBPS Data Breach Litigation, No. 20-cv-02903-KPF

     Dear Judge Failla:

            On behalf of Defendants General Electric Company and Canon Business Process
     Services, Inc., we write, jointly with Plaintiffs’ counsel (collectively, the “Parties”), to inform the
     Court that the Parties have met and conferred, and have agreed to engage in preliminary
     settlement discussions, which may lead to mediation of the above-captioned matter.

             Given that development, the Parties jointly request a 60-day stay of the case (including
     any pending deadlines pursuant to the Court’s Opinion and Order, ECF No. 72) to allow the
     Parties to negotiate in good faith and to preserve the Parties’ and the Court’s resources and avoid
     burdening the Court and Parties with potentially unnecessary litigation practice during that time.

               The Parties agree to submit a status report no later than 60 days from the date of this
     letter.

                                                      Respectfully Submitted,



                                                      Kenneth L. Chernof


     Copies to: All Counsel Of Record (via ECF)




Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
         Case 1:20-cv-02903-KPF Document 74 Filed 08/26/21 Page 2 of 2



Application GRANTED. The case is STAYED through October 25,
2021. On or before October 25, 2021, the parties shall
submit a letter notifying the Court of the status of their
settlement discussions.



Dated:   August 26, 2021              SO ORDERED.
         New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
